DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference character “407” appears to reference a pump in figure 4, and not a blender, as described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “730b”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “710a-f”, see figure 8B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 2, 5, 8-9, 15-16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by International Publication Number WO 2021/016312 A1 (Clark et al.).
	As concerns claim 1, Clark et al. discloses a modular pumping pad skid, comprising: a base 13, wherein the base comprises: one or more high pressure fluid conduits 50; one or more low pressure conduits 60; two or more pumps 30 removably fixed to the base, wherein the pumps are fluidly connected to the high pressure fluid conduits and the low pressure conduits (the manifold assembly is shown at 48, see 0033).
	As concerns claim 2, Clark et al. discloses the modular pumping pad skid of claim 1, wherein the two or more pumps comprise hydraulic pumps (see, 0043, “actuators 20 are configured to drive the frac pumps 30 with hydraulic power or may drive the frac pumps 30 by functioning as a screw drive. According to one embodiment, each of the actuators 20 may be or comprise at least one hydraulic unit or pump that is driven by the electric motor 25 and provide hydraulic power to the frac pump 30 (in particular to the hydraulic cylinder 34 of the frac pump 30”).  
	As concerns claim 5, Clark et al. discloses the modular pumping pad skid of claim 1, wherein the base comprises a control system configured to operate the modular pumping pad skid (disclosed, but not illustrated, see 0032).
	As concerns claim 8, Clark et al. discloses a system comprising:327732114PATENT APPLICATION ATTORNEY DOCKET NO. 17910-073002 CLIENT REFERENCE NO. 15285one or more modular pumping pad skids, comprising: one or more high pressure fluid conduits 50 within a base 13; one or more low pressure conduits 60 within the base; and one or more pumps 30 removably fixed to the base (0067), wherein the pumps are fluidly connected the high pressure fluid conduits and the low pressure conduits (figure 1A); one or more power sources 25 fluidly coupled to the one or more pumps, wherein the one or more power sources 25 is configured to power the one or more pumps; and a fluid manifold coupled to a well 80, wherein the one or more pumps is fluidly coupled to the fluid manifold, wherein the one or note that the modular skid may be coupled to another manifold, see figure 2 and figure 3, or figure 6 and figure 7).
	As concerns claim 9, Clark et al. discloses the system of claim 8, further comprising at least two modular pumping pad skids of the one or more modular pumping pad skids fluidly coupled together (see at least figure 2, figure 3, figure 6, figure 7).
	As concerns claim 15, Clark et al. discloses the system of claim 1, wherein the power sources are a hydraulic turbine configured to direct drive the one or more pumps (the HPU described at 0043 are considered to be equivalent).
	As concerns claim 16, Clark et al. discloses a method for using a modular pumping pad skid, the method comprising: powering a pump 30 on a modular pumping pad skid with a power source via a hydraulic pressure conduit fluidly coupled to the pump (implicit when the actuators 20 are driving the pumps 30 with hydraulic power): flowing a fluid through a low pressure conduit 60 of the modular pumping pad skid: directing the fluid from the low pressure conduit 60 to the pump 30; flowing the fluid from the pump to a high pressure fluid conduit 50; and injecting the fluid into a well 80 via a fluid manifold 48 fluidly coupled to the high pressure fluid conduit (also note that the modular skids may be connected to additional integrated manifold systems, as shown in figures 2 and 3).
	As concerns claim 20, Clark et al. discloses the method of claim 16, further comprising controlling the modular pumping pad skid with a control system within a base of the modular pumping pad skid (the control system is disclosed, but not illustrated, see 0032).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4, 7, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. in view of International Publication Number WO 2020/096593 A1 (Surjaatmadja et al.).
As concerns claim 4, Clark et al. discloses the modular pumping pad skid of claim 2, wherein each of the hydraulic pumps comprises a plunger, a piston (see 0053), but lacks to disclose the pumps comprising at least one check valve. Nevertheless Surjaatmadja et al. discloses a fracturing pump having suction check valve assembly 210 and a discharge check valve assembly 212. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate a check valve into the modular pumping pad skid to obtain the predictable result of preventing flow back into the pumping system.
As concerns claim 7, Official Notice is taken that studs or bolts are well known and obvious elements for fastening oilfield equipment to skids and trailers.
As concerns claim 14, Surjaatmadja et al. discloses the system of claim 8, further comprising a frac blender 104 fluidly coupled to the low pressure conduits.
As concerns claim 19, Surjaatmadja et al. discloses the method of claim 16, wherein directing the fluid through the pump comprises activating a check valve 210, 212 within the pump.
Claims 3, 10, 12-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. in view of US 2010/0119393 A1 (Osswald et al.).
As concerns claim 3, Clark et al. discloses the modular pumping pad skid of claim 2, but lacks to disclose wherein the base further comprises a hydraulic pressure conduit and a hydraulic excess conduit; and wherein the hydraulic pumps are fluidly connected to the hydraulic pressure conduit, and the hydraulic excess conduit. Osswald et al. discloses a hydraulic pumping assembly that has a hydraulic pressure conduit and a hydraulic excess conduit; and wherein the hydraulic pumps are fluidly connected to the hydraulic pressure conduit, and the hydraulic excess conduit (see figure 1 and figure 4, pressure relief valve 10, 204 in figure 4, controls excess pressure in the system, note that the pump system (202 in figure 4, is connected to the hydraulic pressure conduit and an excess conduit). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the hydraulic excess conduit into the system to obtain the predictable result of preventing over-pressuring the pumps when driving the pumps hydraulically.
As concerns claim 10, the combination discloses the system of claim 9, wherein the base further comprises a hydraulic pressure conduit and a hydraulic excess conduit; and wherein the one or more pumps are fluidly connected to the hydraulic pressure conduit, and the hydraulic excess conduit (see Osswald et al., (see figure 1 and figure 4, pressure relief valve 10, 204 in figure 4, controls excess pressure in the system, note that the pump system (202 in figure 4, is connected to the hydraulic pressure conduit and an excess conduit).
As concerns claim 12, the combination discloses the system of claim 10, further comprising a hydraulic excess tank fluidly coupled to the hydraulic excess conduit (Osswald at figure 4, reservoir at 206 is equivalent).
	As concerns claim 13, Osswald et al. discloses the system of claim 12, further comprising a relief 204 disposed between the hydraulic excess tank and the hydraulic power sources.
	As concerns claim 17, Osswald et al. discloses the method of claim 16, further comprising redirecting excess hydraulic pressure through a hydraulic excess conduit and into a hydraulic excess tank (206 is equivalent).
	As concerns claim 18, Osswald et al. discloses the method of claim 17, further comprising recirculating the excess hydraulic pressure from the hydraulic excess tank to the power source (via the tank (reservoir) at 206).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. in view of US 2021/0048021 A1 (Hurst et al.).
see figure 1, cap is at 54, protects the plunger assembly when replacing the plunger in a fracturing pump). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the protective caps in the pumping skid to obtain the predictable result of protecting the components of the pump assemblies when not in use.
Allowable Subject Matter
Claim 11 is objected to as depending from a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as the prior art does not disclose, teach or suggest the pumping system including the pressure conduits and the excess conduits of the pumping skid connected to corresponding conduits on a second modular pumping pad skid, as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679